internal_revenue_service number release date index number ---------------------------- ------------------------------------- ----------------------------------------------- in re ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi b04 plr-105052-18 date date legend date husband wife trust x company tax preparer attorney date year law firm ------------------ -------------------------------------------------------- ------------------------------------------------------- --------------------------------------------------------------- --------- ------------------------------- ----------------------- ------------------------ ---------------------- ------- ------------------------- dear ------------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to a_trust facts the facts submitted and the representations made are as follows on date a date prior to date husband and wife established an irrevocable_trust trust for the benefit of their children and more remote descendants plr-105052-18 accordingly trust has gst potential on the same date husband transferred x shares of company to trust trust was established on the advice of attorney who advised that trust would be exempt from gst tax tax preparer was informed of trust but due to the lack of effective communication husband and wife each failed to file a timely form_709 united_states gift and generation-skipping_transfer_tax return to report the date transfer to trust and signify consent to treat all gifts made by both spouses as having been made one-half by each under sec_2513 accordingly no gst_exemption was allocated to the date transfer to trust recently husband and wife engaged law firm for estate_planning and tax preparation services and law firm discovered no form_709 for year had been filed by either husband or wife on date on the advice of law firm husband and wife each filed a form_709 for year on his and her respective form_709 husband and wife signified their consent to treat all gifts made by husband and wife in year as having been made one-half by each spouse under sec_2513 in addition husband and wife each allocated gst_exemption to the one-half portion of the date transfer that was attributable to them based on the consent under sec_2513 wife requests an extension of time pursuant to sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make a timely allocation of gst_exemption to wife’s portion of the date transfer to trust effective as of the date of the transfer to trust law and analysis sec_2513 provides that a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that the consent required by sec_2513 may not be signified after the 15th day of april following the close of the calendar_year of the gift unless before such 15th day no return has been filed for the year by either spouse in which case the consent may not be signified after a return for the year is filed by either spouse sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-105052-18 sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-105052-18 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute sec_301_9100-3 provides in part that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied for gst tax purposes wife will be treated as the transferor of one-half of the total value of the property transferred to trust on date see sec_25_2513-2 and sec_2652 wife is granted an extension of time of days from the date of this letter to allocate gst_exemption to that one-half portion of the transferred property the allocation will be based on the value of the property transferred to trust on date and effective as of the date of date the allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-105052-18 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
